
	
		II
		111th CONGRESS
		1st Session
		S. 1219
		IN THE SENATE OF THE UNITED STATES
		
			June 9, 2009
			Mr. Kohl introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend subtitle A of the Antitrust Criminal Penalty
		  Enhancement and Reform Act of 2004 to extend the operation of such subtitle for
		  a 1-year period ending June 22, 2010.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Antitrust Criminal Penalties
			 Enforcement and Reform Act of 2004 Extension Act.
		2.Delay of
			 sunsetSection 211(a) of the
			 Antitrust Criminal Penalty Enhancement and Reform Act of 2004 (15 U.S.C. 1
			 note) is amended by striking ‘‘5 years’’ and inserting ‘‘6 years’’.
		3.Effective date
			 of amendmentThe amendment
			 made by section 2 shall take effect immediately before June 22, 2009.
		
